EXHIBIT 12.1 DAVITA HEALTHCARE PARTNERS INC. RATIO OF EARNINGS TO FIXED CHARGES The ratio of earnings to fixed charges is computed by dividing earnings by fixed charges. Earnings for this purpose are defined as pretax income from continuing operations adjusted by adding back fixed charges expensed during the period less pre-tax net income attributable to noncontrolling interests. Fixed charges include debt expense (interest expense, the amortization of deferred financing costs and the amortization of the cap premium), the estimated interest component of rent expense on operating leases, and capitalized interest. Nine months ended September30, Year ended December 31, (dollars in thousands) Earnings adjusted for fixed charges: Income from continuing operations before income taxes $ Add: Debt expense Interest portion of rent expense Less: Noncontrolling interests ) $ Fixed charges: Debt expense $ Interest portion of rent expense Capitalized interest $ Ratio of earnings to fixed charges
